Mr. Presiding Justice Harker delivered the opinion of the Court. This suit was commenced on two promissory notes, one for $26.25, and the other for $22.50, executed by appellee for premium on two fire insurance policies issued to her by appellant. It was defended upon the ground that appellee had been imposed upon by appellant’s agent who took the notes and wrote the policies. The contention of appellee was that the agent, one G. J. Dorrell, falsely represented that he was an agent or partner of a Mr. Porter, an agent who wrote policies in appellant’s company, and in whom she had confidence, and by such representations induced her to take the policies. She also contended that he falsely made her say in an application for the insurance that she had no other insurance and that by reason of such statement, when in fact she had other insurance, the policies were rendered void. Even if Dorrell did falsely represent to appellee that he was an agent or partner of Porter, that could not defeat a recovery on the notes. There was no false representation as to the principal, the party bound by the contract of insurance. Appellee knew the company she was being insured in. She had her property already insured in it. As to one of the policies it wás but a renewal. The alleged false statement in the application as to other insurance did not render the policy void. If the fact is as contended by appellee, that the misstatement occurred by reason of Dorrell writing in the application a false answer, certainly the insurance company could take no advantage of it. An untrue statement made in the application, although made with the knowledge of the insured, would not render the policy void, if the agent writing the application knew the real facts. Rockford Insurance Co. v. Nelson, 65 Ill. 415; Lycoming Fire Insurance Co. v. Jackson, 83 Ill. 302; American Insurance Co. v. Luttrell, 89 Ill. 314; Home Insurance Co. v. Mendenhall, 164 Ill. 458. • The verdict of the jury was against the law and the evidence and should have been set aside. The judgment will be reversed and the cause remanded for another trial. Eeversed and remanded.